Citation Nr: 0217650	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1973 to 
September 1976.

This case is before the Board of Veterans' Appeals on appeal 
from a June 2001 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2001, a statement of the 
case was issued in August 2001, and a substantive appeal was 
received in August 2001.  The veteran requested a hearing 
which was scheduled for April 2002.  However, she later 
canceled the hearing.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy 
during her period of active duty service, and there are 
no verified stressors for her period of active duty 
service.

2. PTSD is not related to the veteran's active duty 
service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  The intended effect of the new regulation 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
service connection.  The record includes service medical 
records employment records, and VA medical records.  
Moreover, no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  The 
Board notes that the veteran's assigned representative 
mentions that she was first seen for possible PTSD in 1983 
at Weber State College.  However, the veteran did not submit 
records from this treatment despite repeated requests from 
the RO.  In fact, in a January 2001 letter, the RO asked the 
veteran to identify any private medical records relevant to 
her PTSD claim.  The veteran did not identify any records 
available from Weber State College.  In March 2001, the RO 
specifically requested additional evidence from the veteran 
regarding her in-service stressor by sending her a PTSD 
questionnaire to complete.  The veteran did not complete and 
return this form.  The veteran also failed to submit 
evidence of her in-service stressor after being asked to 
submit additional evidence by the RO in its November 2001 
supplemental statement of case.  After reviewing the record 
which includes the veteran's service medical records as well 
as post-service medical reports, the Board finds that the 
record as it stands includes sufficient competent medical 
evidence to decide the claim and that an additional VA 
examination and etiology opinion are not necessary.  38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the veteran with the claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussion in the 
March 2001 letter from the RO to the veteran identifies the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed above, 
VA has made all reasonable efforts to assist the veteran in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the 
claim.  Specifically, the March 2001 RO letter sets forth 
the VCAA duties and requirements for obtaining additional 
evidence and informed the veteran of his rights and 
obligations under the VCAA.  Consequently, this issue need 
not be referred to the veteran or his representative for 
further argument as the Board's consideration of the new law 
and new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Analysis

The issue before the Board involves a claim of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and 
the claimed stressor is related to combat or POW experiences 
(in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Where, however, the VA 
determines that the veteran did not engage in combat with 
the enemy and was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence 
corroborating the stressor.  West v. Brown, 7 Vet. App. 70, 
76 (1994).

The post-service medical records include VA medical records 
covering the period from 1996 to 2001.  These VA medical 
records reflect that the veteran was diagnosed with PTSD in 
2000.  It therefore appears that the first element to 
establish entitlement for service connection for PTSD, i.e. 
a current diagnosis of PTSD, has been satisfied.

Nevertheless, as noted above, in order to establish service 
connection for PTSD, the veteran's diagnosis of PTSD must be 
based upon either participation in combat with the enemy or 
POW experiences or upon a verified in-service stressor.  
With regard to the question of whether the veteran 
participated in combat with the enemy during service, such a 
contention has not been advanced.  Instead, it appears that 
the veteran claims that a stressful experience took place 
during her duties while working in the military police group 
assigned to customs in Europe. 

The medical records from the VA do reflect that the veteran 
sought treatment for possible PTSD in 2000 and in a June 
counseling session she spoke of nightmares about an alleged 
in-service incident when she was searching body bags for 
contraband and she put her hand in a body bag and it came 
out covered in blood.  The record also includes an August 
2001 statement from the veteran's sister recounting the 
contents of letters written by the veteran in the 1970s 
where the veteran wrote about an instance where she was 
forced to inspect body bags for contraband and while doing 
so was bumped by someone which pushed her hand into the body 
bag.  She said that when she drew her hand back out it was 
covered in blood and worms.  The Board observes here that 
the veteran's sister did not witness the claimed incident, 
but only relayed what the veteran had told her.  The 
veteran's sister's letter therefore cannot be said to 
corroborate the actual event.  Moreover, despite requests 
from the RO in January 2000, March 2001 and November 2001 to 
submit evidence to allow for verification of the claimed 
stressor, no details have been received to allow for 
attempts to verify the claimed stressor.  

Moreover, the VA medical records from 2000 suggest that the 
diagnosis of PTSD may have been made based on employment 
problems, ongoing medical problems, and a personal assault 
that occurred after she left service.  In other words, even 
if the claimed stressor had been verified, it appears that 
any diagnosis of PTSD is not related to any inservice 
stressor, but to other stressors.  

Again, even if the diagnosis of PTSD was based upon her 
alleged in-service incident related to the body bags, the 
file contains no service records verifying the claimed 
stressful event, although the record does show that she 
worked in customs during service.  A November 2001 
supplemental statement of case the RO specifically included 
language requesting the veteran to provide corroborating 
evidence of the alleged in-service stressor such as a 
statement from a person who served with her who witnessed or 
had first-hand knowledge of the traumatic experience or 
verification that she had to inspect body bags as part of 
her military duties.  The veteran did not respond to this 
request.  

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is 
against entitlement to service connection for PTSD.  The 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not show that the veteran's current diagnosis 
of PTSD is based upon a verified stressor from service.  In 
reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

